Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13, drawn to, a method of sorting human dermal fibroblasts, comprising: (a) providing a cell population comprising human dermal fibroblasts; and (b) separating the human dermal fibroblasts into subpopulations based on expression of one or more cell-surface markers.
Group II, claims 15, 23 and 24, drawn to, an isolated population of human dermal fibroblasts, characterized by expression of a cell surface phenotype which, minimally, expresses CD45-, CD31-, CD324- and CD90+.
Group III, claims 22 and 30, drawn to, a method for preventing or treating a skin disorder, skin aging or scarring, or for promoting wound healing in a human subject, comprising administering an isolated population of human dermal fibroblasts.

Groups I, II and III are considered to have unity of invention, a priori, because the groups are a combination of categories as provided in 37 CFR 1.475(b), specifically combination (3).

Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art (MPEP 1850 (II)). 
The inventions lack unity as demonstrated by showing that the common technical feature(s) doe(s) not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
MPEP 1850 (II): The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. 

The following groups and/or combination of groups lack(s) unity of invention a posteriori because: 
Groups I, II and III do not contain a special technical feature which contributes over the prior art. Specifically, Groups I, II and III show the special technical feature of an isolated population of human dermal fibroblasts, characterized by expression of a cell surface phenotype which, minimally, expresses CD45-, CD31-, CD324- and CD90+ cell (surface) markers, and which can be used for promoting wound healing. However, this special technical feature is well known in the prior art as shown by the teachings of Rinkevich et al. ((2015) Science 348(6232): aaa2151- 1 thru 14) and Inoue et al. ((2011) Stem Cell Rev. and Rep. 7: 958-968).
 Rinkevich et al. shows the identification and isolation of dermal lineage (dermal) fibroblasts. A single fibroblast lineage is responsible for the bulk of connective tissue deposition during, minimally, cutaneous wound healing (pg. aaa2151-1, Title and Abstract). Both surface markers currently proposed for fibroblast isolations--including CD44, CD90 (Thy1), biglycan, CD73 --and 35 additional surface molecules that were identified based on a whole-transcriptome microarray data of uncultured EPFs (En1-lineage-positive fibroblasts) and ENFs (En1-lineage-negative fibroblasts), were expressed on both EPFs and ENFs (pg. aaa2151-7, column 2, para. 3 [CD90+]). FACS sorting for DAPI-negative, CD31-negative, CD45-negative, Tie2-negative, Ter119-negative, and EpCAM-negative cells was then performed to isolate dermal fibroblasts (pg. aaaa2151-11, column 1, lines 34-39 [CD45-; CD31-]). 
Inoue et al. shows the isolation of iPSCs (induced pluripotent stem cells) from mouse skin tail-tip fibroblasts (pg. 958, column 1, Abstract). Lack of E-cadherin is a marker of both ectoderm and endoderm in early mouse development (pg. 963, column 1, para. 2). That is, lack of CD324 expression is associated with ectoderm formation in mice which includes skin/epidermis development.
It is noted that CD324 is synonymous with E-cadherin (see Inoue et al., pg. 961, column 2, Fig. 2 legend, and Applicant’s originally-filed specification, pg. 15, para. 2).
Because Rinkevich et al. and Inoue et al. show an isolated population of human dermal fibroblasts, characterized by expression of a cell surface phenotype which, minimally, expresses CD45-, CD31-, CD324- and CD90+ cell (surface) markers, and which can be used for promoting wound healing, the corresponding feature of Groups I, II, and III is not special.
Therefore, unity of invention is lacking between Groups I, II and III.


In summary:
1) Applicant must elect one (1) Invention:  I or II or III;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04.  
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631